Title: From George Washington to Jeremiah Olney, 31 January 1782
From: Washington, George
To: Olney, Jeremiah


                  
                     Sir
                     Philadelphia 31st Janry 1782
                  
                  Having forwarded, under a flying seal to your care, Dispatches of immense consequence, on the subject of compleating the Regt of your State to the Establishment, I must request you will lose no time in delivering them to His Excellency, the Governor; and that you will use your utmost influence to have this business put upon such a footing as will be attended with the desired success.
                  As I am certain, from your experience in service, and the knowledge you have of our present circumstances & prospects you are convinced that the events of the ensuing Campaign will depend principally upon the exertions of the States, this Winter, in filling the Army & making provision for its support; I have only to authorize & desire you to devote your whole time, attention, & abilities (as far as possible) to the accomplishment of these interesting objects—to consult & advise with the Legislature; or such persons as they may please to appoint for the purpose—to enforce the Arguments I have made use of—and to suggest whatever may occur to you as obviously calculated to promote the public interest.
                  To make ample calculations as to the numbers, to establish effectual checks as to the quality of the Recruits; to interest every body in obtaining them by a fixed time, to oblige the Delinquents (should there be any) to pay in a summary mode, what will be actually sufficient to hire the Men, and to cause the men to be hired instantly, are matters which cannot escape your consideration—It will also be necessary to give every assistance in your power, towards making the Midwinter arrangements for collecting & forwarding the Recruits, who are to be sent on to the Army at the expence of the State, by the Resolution of Congress of the 18th of Decr which I request may be done as speedily as possible after they are inlisted, in any numbers from 10 to 100 upwards—this will not only tend to prevent desertion but to inure them to a Camp life & give them the habits of discipline before the opening of the Campaign, which we hope will be at an early period.
                  I have enclosed to you a Copy of the last Letter from the Financier to me, on the subject of Supplies; you will readily perceive this is an object of equal importance with the former—it is the pivot on which the success of our operations must turn—Unless the States should comply with the Requisitions of Congress, you see how our prospects will fade, and all our hopes may be blasted. I wish you to make the best use you can of it.  urge, importune, persevere—and be so good as to let me know, as frequently & explicitly as may be, the situation of affairs in your State, and what aid of Men & Money may be expected from thence.  I am with great regard Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               